      Case 1:04-cv-00397-GBD-RLE Document 1026 Filed 05/07/21 Page 1 of 3



                                                                        Kent A. Yalowitz
                                                                        +1 212.836.8344 Direct
                                                                        Kent.Yalowitz@arnoldporter.com




                                                       May 7, 2021

    BY ECF

   Hon. George B. Daniels
   United States District Court
    for the Southern District of New York
   500 Pearl Street
  New York, New York 10007-1312

             Re:     Sokolow et al. v. Palestine Liberation Organization et al.
                     No. 04 Civ. 397 (GBD)

    Dear Judge Daniels:

           Plaintiffs respectfully request leave to file the enclosed Second Supplemental
    Declaration, providing supplemental evidence concerning the activities of the Defendants
    relevant to the questions before the Court.

            For Your Honor’s information, plaintiffs also enclose a copy of a Certification is-
    sued by Judge Furman of this Court in a similar case pursuant to 28 U.S.C. § 2403(a),
    which provides in part that in any case in which “the constitutionality of any Act of Con-
    gress affecting the public interest is drawn in question, the court shall certify such fact to
    the Attorney General.”

                                                       Respectfully yours,



                                                       Kent A. Yalowitz
    Encls
    cc: ECF Counsel




Arnold & Porter Kaye Scholer LLP
250 West 55th Street | New York, NY 10019-9710 | www.arnoldporter.com
     Case
        Case
          1:04-cv-00397-GBD-RLE
              1:20-cv-03374-JMF Document
                                 Document361026
                                             FiledFiled
                                                   05/06/21
                                                        05/07/21
                                                              Page
                                                                 Page
                                                                   1 of 22 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


MIRIAM FULD, et al.,

                                      Plaintiffs,        Case No.: 20-cv-3374 (JMF)
-against-
                                                         ORDER REGARDING
THE PALESTINE LIBERATION
                                                         CERTIFICATION PURSUANT TO
ORGANIZATION and THE PALESTINIAN
                                                         FED. R. CIV. P. 5.1 AND 28 U.S.C.
AUTHORITY,
                                                         § 2403
                                      Defendants.



       Defendants Palestine Liberation Organization and the Palestinian Authority have

challenged the constitutionality of the Promoting Security and Justice for Victims of Terrorism

Act of 2019 (“PSJVTA”) (codified at 18 U.S.C. § 2334(e)), arguing that it cannot be applied to

establish personal jurisdiction over them in this case without violating, inter alia, the Due Process

Clause of the Fifth Amendment to the U.S. Constitution, the separation of powers doctrine, and

the unconstitutional conditions doctrine. See ECF No. 25, at 1-2, 4-10; ECF No 29, at 11-13; ECF

No. 31, at 1-4.

       The Court has ordered superseding briefing from the parties regarding the “application and

constitutionality of the PSJVTA” in this case. See ECF No. 34. Defendants’ opening brief on the

PSJVTA is currently due 30 days after the date of this Order, Plaintiffs’ opposition brief is due 30

days thereafter, and Defendants’ reply is due 10 days following the opposition. Id.

       Pursuant to 28 U.S.C. § 2403(a) and Rule 5.1(b) of the Federal Rules of Civil Procedure,

this Court hereby certifies to the Attorney General of the United States the constitutional challenge

to application of the PSJVTA described above. The United States is advised that, the Attorney

General may intervene in this action “for presentation of evidence, if evidence is otherwise


                                                -1-
Case
   Case
     1:04-cv-00397-GBD-RLE
         1:20-cv-03374-JMF Document
                            Document361026
                                        FiledFiled
                                              05/06/21
                                                   05/07/21
                                                         Page
                                                            Page
                                                              2 of 32 of 3
